Order entered April 10, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00429-CV

 IN RE THE REYNOLDS AND REYNOLDS COMPANY AND RICHARD
                     RAUCH, Relators

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-06553-2019

                                   ORDER

      Based on the Court’s opinion of this date, we GRANT relators’ April 9,

2020 motion and DISMISS this original proceeding without prejudice.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE